EXHIBIT 10.1

STOCK REPURCHASE AGREEMENT

                    This STOCK REPURCHASE AGREEMENT (the “Agreement”) is made
and entered into as of April 30, 2007, among Wishco, Inc., a corporation
controlled by Barry N. Wish, B.N.W. Partners, a partnership controlled by Barry
N. Wish, (collectively referred to as the “Seller”) and Ocwen Financial
Corporation, a Florida corporation (the “Company”). 

                    WHEREAS, the Seller desires to sell and the Company desires
to purchase one million shares (648,060 held by Wishco, Inc. and 351,940 held by
B.N.W. Partners) of Common Stock, par value $.01 per share, of the Company owned
by the Seller (the “Shares”) pursuant to the terms and conditions of this
Agreement.

                    WHEREAS, the disinterested members of the Board of Directors
of the Company have considered and approved the purchase of the Shares by the
Company at the price set forth in this Agreement.

                    NOW THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto covenant and agree as follows:

ARTICLE I
Sale and Purchase

                    1.01  Sale and Purchase.  Subject to the terms and
conditions of this Agreement, the Seller shall sell to the Company, and the
Company shall purchase from the Seller, the Shares, at a price per share of
$14.52.  The aggregate purchase price due to the Seller is $14,520,000.00 (the
“Purchase Price”).  The Purchase Price shall be paid in full at Closing (as
defined below) in immediately available funds by wire transfer to the Seller.

                    1.02  Closing.  At the closing of the transaction
contemplated hereby to take place on April 30, 2007 (the “Closing”), the Seller
will convey to the Company all of its right, title and interest in and to the
Shares free and clear of all Encumbrances other than Company Encumbrances (each
as defined in Section 2.01 hereof).  The Seller shall deliver to the Company, at
the Closing, a certificate or certificates representing the Shares, duly
endorsed for transfer or accompanied by duly executed stock powers naming the
Company as transferee. 

ARTICLE II
Representations and Warranties of the Seller

                    As a material inducement to the Company to enter into this
Agreement and to consummate the transactions contemplated hereby, the Seller
hereby represents and warrants to the Company, as of the Closing, as follows:

                    2.01  Ownership; Authority; Good Title.  The Seller is the
lawful owner of the Shares free and clear of any claim, lien, pledge, voting
agreement, adverse claim, option, charge, security interest, mortgage, deed of
trust, encumbrance, right of assignment, purchase right or other rights of any
nature whatsoever affecting the use, voting or transfer of the Shares (each, an
“Encumbrance”) and has the full power and authority to enter into this Agreement
and to transfer, assign, convey and deliver the Shares free and clear of any
Encumbrance other than an Encumbrance arising through the Company’s ownership of
the Shares (a “Company Encumbrance”)  and, upon delivery to the Company of a
certificate or certificates representing such Shares, duly endorsed for transfer
or accompanied by a stock power duly executed by such Seller, the Company will
have acquired good and valid title to the Shares, free and clear of any
Encumbrance other than a Company Encumbrance.

                    2.02  Enforceability.  This Agreement has been duly and
validly executed and delivered by the Seller and constitutes the legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its terms, subject to bankruptcy, insolvency or other similar
laws of general application affecting creditors’ rights and general principles
of equity.



--------------------------------------------------------------------------------





                    2.03  Absence of Violations or Conflicts.  Neither the
execution and delivery by the Seller of this Agreement, the compliance by the
Seller with the terms and conditions hereof, nor the consummation by the Seller
of the transactions contemplated hereby will violate, result in a breach of, or
constitute a default under its articles of incorporation or bylaws, as amended,
or under any agreement, instrument, judgment, order or decree to which the
Seller is a party or is otherwise bound or result in the creation or imposition
of any lien, charge, security interest or encumbrance of any nature whatsoever
upon any of the property or assets of the Seller pursuant to any such agreement,
instrument, judgment, order or decree or give to others any material rights or
interests (including rights of purchase, termination, cancellation or
acceleration) under any such agreement or instrument. 

                    2.04  The Company has provided Seller with full and complete
disclosure with respect to the operations, business prospects and condition
(financial or otherwise) of the Company, and Seller has made a voluntary and
informed investment decision to sell the Shares to the Company.

ARTICLE III
Representations and Warranties of the Company

                    As a material inducement to the Seller to enter into this
Agreement and to consummate the transactions contemplated hereby, the Company
hereby represents and warrants to the Seller, as of the Closing, as follows:

                    3.01  Existence; Authority.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida. The Company has all requisite corporate power and authority to
execute, deliver and perform the terms of this Agreement and to consummate the
transactions contemplated hereby and has all taken all necessary action to
authorize the execution, delivery and performance of this Agreement.

                    3.02  Enforceability.  This Agreement has been duly and
validly executed and delivered by the Company and constitutes the legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency or other similar
laws of general application affecting creditors’ rights (except as specified in
Section 3.03 below) and general principles of equity.

                    3.03  Absence of Violations and Conflicts.  Neither the
execution and delivery by the Company of this Agreement, the compliance by the
Company with the terms and conditions hereof, nor the consummation by the
Company of the transactions contemplated hereby will (a) violate any fraudulent
conveyance laws, (b) violate any laws restricting the Company’s purchase of its
Common Stock or (c) violate, result in a breach of, or constitute a default
under its articles of incorporation or bylaws, as amended, or any agreement,
instrument, judgment, order or decree to which the Company is a party or is
otherwise or give to others any material rights or interests (including rights
of purchase, termination, cancellation or acceleration) under any such agreement
or instrument. 

                    3.04 The Company is acquiring the shares only for its own
account, and not with a view to resell or otherwise distribute the Shares.

ARTICLE IV
Indemnification

                    4.01  Indemnification.

                    (a) The Seller will defend and hold harmless the Company
for, and will pay to the Company any Damages arising from or in connection with
any breach of any representation or warranty made by such Seller in Article 2 of
this Agreement.

                    (b) The Company will indemnify, defend and hold harmless the
Seller for, and will pay to the Seller any Damages arising from or in connection
with any breach of any representation or warranty made by the Company in Article
3 of this Agreement.

                    (c) As used herein, “Damages” shall mean any loss,
liability, claim, damage or expense (including reasonable attorneys’ fees),
whether or not involving a third party claim.

ARTICLE V
Miscellaneous

                    5.01  Further Assurances.  Each of the parties hereto agrees
on behalf of itself and its assigns or successors in interest that it will,
without further consideration, upon reasonable request, execute, acknowledge and
deliver such other documents and take such further actions as reasonably may be
necessary to consummate the purchase and sale of the Shares.



--------------------------------------------------------------------------------





                    5.02  Expenses.  Each of the parties hereto agrees to pay
all of their own respective closing costs and expenses (including, without
limitation, attorneys’ fees), arising from this Agreement and the transactions
contemplated hereby.

                    5.03  Governing Law.  This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Florida. 

                    5.04  Entire Agreement; Modification; Waiver.  This
Agreement constitutes the entire Agreement among the parties hereto pertaining
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements,
express or implied, made by either party to the other party in connection with
the subject matter hereof except as specifically set forth herein or in
documents delivered pursuant hereto.  To the fullest extent permitted by law,
unless otherwise expressly provided for herein, no supplement, modification,
waiver or termination of this Agreement shall be binding unless executed in
writing by the Company and the Seller  No waiver of any provision of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.

                    5.05  Counterparts.  This Agreement may be executed in any
number of  counterparts, each of which shall be deemed an original, but all of
which together shall constitute the same instrument.

                    5.06  Matters of Construction, Severability. 

                    (a)    Construction.  Each party has been represented by
counsel selected by such party in connection with the negotiation and drafting
of this Agreement, and this Agreement has been jointly drafted by such counsel,
so that no principle of resolving ambiguities against the drafter shall apply in
constructing any of the terms hereof.  Whenever the words “include,” “includes”
or “including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.”

                    (b)    Severability.  In the event that any provision of
this Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that no such severability shall be
effective if it materially changes the economic benefit of this Agreement to any
party hereto.

                    5.07  No Third-Party Beneficiaries.  This Agreement shall
not confer any rights or remedies upon any person other than the Company, the
Seller and their respective successors. 

                    5.08  Succession and Assignment.  This Agreement shall be
binding upon and inure to the benefit of the parties named herein and their
respective successors.  No party may assign this Agreement or any of such
party’s rights, interests or obligations hereunder without the prior approval of
the other party hereto. 

                    5.09  Survival.  The representations and warranties of the
Seller and the Company shall survive the Closing indefinitely.



--------------------------------------------------------------------------------





                    IN WITNESS WHEREOF, the undersigned have duly executed this
Agreement as of the date first above written.

 

Ocwen Financial Corporation

 

 

 

 

 

 

 

By:

/s/ Ronald M. Faris

 

 

--------------------------------------------------------------------------------

 

 

Ronald M. Faris

 

 

President

 

 

 

 

 

 

 

Wishco, Inc.

 

 

 

 

 

 

 

By:

/s/ Barry N. Wish

 

 

--------------------------------------------------------------------------------

 

 

Barry N. Wish

 

 

President

 

 

 

 

 

 

 

B.N.W. Partners

 

 

 

 

 

 

 

By:

/s/ Barry N. Wish

 

 

--------------------------------------------------------------------------------

 

 

Barry N. Wish

 

 

General Partner



--------------------------------------------------------------------------------